As filed with the Securities and Exchange Commission on February 18, 2011 Registration No. 033-37959 Investment Company Act Registration No. 811-06221 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.26 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.27x (Check appropriate box or boxes.) BRANDYWINE BLUE FUND, INC. (Exact Name of Registrant as Specified in Charter) P.O. Box 4166 Greenville, Delaware (Address of Principal Executive Offices) (Zip Code) (302) 656-3017 (Registrant’s Telephone Number, including Area Code) Copy to: Richard L. Teigen William F. D’Alonzo Foley & Lardner LLP 3711 Kennett Pike 777 East Wisconsin Avenue Greenville, Delaware19807 Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): Timmediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) £60 days after filing pursuant to paragraph (a) (1) £on (date) pursuant to paragraph (a) (1) £75 days after filing pursuant to paragraph (a) (2) £on (date) pursuant to paragraph (a) (2), of Rule 485 If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No.26 to the Registration Statement on FormN-1A of Brandywine Blue Fund, Inc. (the “Company”) hereby incorporates PartsA, B and C from the Company’s PEANo. 25 on FormN-1A filed January 31, 2011.This PEANo.26 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.25 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the 1940 Act, the Registrant certifies that this Amended Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act and the Registrant has duly caused this Amended Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Wilmington and the State of Delaware on the 18th day of February, 2011. BRANDYWINE BLUE FUND, INC. (Registrant) By:/s/ William F. D’Alonzo William F. D’Alonzo, President Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Name Title Date /s/ William F. D’Alonzo William F. D’Alonzo Principal Executive Officer and Director February 18, 2011 /s/ Lynda J. Campbell Lynda J. Campbell Principal Financial and Accounting Officer February 18, 2011 /s/ Charles Quentin Sweeting Jackson* Charles Quentin Sweeting Jackson Director February 18, 2011 /s/ Stuart A. McFarland* Stuart A. McFarland Director February 18, 2011 /s/ W. Richard Scarlett III* W. Richard Scarlett III Director February 18, 2011 /s/ Thomas D. Wren* Thomas D. Wren Director February 18, 2011 /s/ James W. Zug* Director February 18, 2011 James W. Zug *By: /s/ William F. D’Alonzo William F. D’Alonzo Attorney-In Fact pursuant to Power of Attorney EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
